Citation Nr: 1454800	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1970 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision dated by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the White River RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On VA examination in September 2010 the Veteran complained of unilateral (right ear) tinnitus, which the examiner concluded was secondary to the Veteran's right ear acoustic neuroma, which developed many years after service.  She pointed out that unilateral tinnitus is a common symptom associated with acoustic neuroma.  However, the Veteran now complains of bilateral tinnitus (see Board Hearing Transcript, p. 7); and in an opinion dated in October 2014 a private physician, who says that he has treated the Veteran since 2005, averred that the Veteran's bilateral tinnitus is due to the Veteran's loud noise exposure during basic military training.  Notably, this physician did not mention the Veteran's supervening acoustic neuroma and surgery, and any implications it may have had in the development of the Veteran's condition.  Therefore, the Board does not consider the opinion sufficient to establish service connection.  It is, however, sufficient to prompt a new examination.  

In addition, the treatment records of the physician providing the 2014 opinion should be sought, together with additional records near in time to the Veteran's treatment for his right ear neuroma, as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for authorization, and then attempt to obtain, the following records:

* treatment records, dating from 1997, from Dr. Stephen D Groskin of Jamestown, Rhode Island; 
* treatment records, dated in 1997 and 1998, from Dr. Peter McLaren Black of Boston, Massachusetts; and
* treatment records, dated since August 2005, from Dr. Stephen C. Baad of South Burlington, Vermont. 

If no records are found and it is determined that further attempts to obtain the records would be futile, notify the Veteran and his representative of the negative results in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends, family members, and others who can recall and describe in detail the first time that the Veteran complained of tinnitus.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of steps 1 and 2, schedule the Veteran for a VA examination regarding his claim of service connection for bilateral tinnitus.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests should be done, and all findings reported in detail.  

The examiner is then requested to discuss whether the Veteran has bilateral tinnitus, unilateral tinnitus, and whether they can be distinguished.  In any event, whatever type of tinnitus the Veteran has, the examiner is requested to opine as to whether it is at least as likely as not that it was caused by in-service noise exposure, or otherwise had its onset during service.

In formulating the opinion the examiner should consider that the Veteran was exposed to loud noise during boot camp; that he has had no loud occupational or recreational noise exposure since service; that he was diagnosed with a right acoustic neuroma in 1997; and that he underwent surgery to remove the neuroma in January 1998.

A complete rationale for this opinion should be set forth in the examination report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should explain why that is so.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, and then return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

